            Case 2:21-cv-01023-JS Document 7 Filed 03/25/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

NAJA TALIBAH ZAHIR,                         :
     Plaintiff,                             :
                                            :
       v.                                   :      CIVIL ACTION NO. 21-CV-1023
                                            :
JAMES MOUNTCASTLE, et al.,                  :
    Defendants.                             :

                                           ORDER

       AND NOW, this 25th day of March, 2021, upon consideration of Plaintiff Naja Talibah

Zahir’s Motion to Proceed In Forma Pauperis (ECF No. 4), and pro se Amended Complaint

(ECF No. 5) it is ORDERED that:

       1.     Leave to proceed in forma pauperis is GRANTED pursuant to 28 U.S.C. § 1915.

       2.     The Complaint is DEEMED filed.

       3.     The Complaint is DISMISSED WITH PREJUDICE pursuant to 28 U.S.C. §

1915(e)(2)(B)(i) and (ii) for the reasons stated in the Court’s Memorandum.

       4.     The Clerk of Court shall CLOSE this case.

                                            BY THE COURT:


                                             /s/ Juan R. Sánchez
                                            JUAN R. SÁNCHEZ, C.J.
